Citation Nr: 9921661	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  98-02 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDING OF FACT

The claims of entitlement to service connection for a right 
and left knee disorder are not supported by cognizable 
evidence demonstrating that the claims are plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for a right 
and left knee disorder are not well grounded.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The September 1965 service induction examination report is 
negative for any bilateral knee disability.  The appellant's 
DD 214 shows that he began active duty in November 1965.  
According to a December 1965 service treatment note, the 
veteran indicated that in October 1965 he had injured both 
knees in a motorcycle accident.  The examiner's impression 
was that the appellant had joint effusion, probably secondary 
to a meniscus injury.  The x-ray results of the knees were 
negative for pathology.  

In January 1966, an orthopedic clinic examined the appellant.  
The examiner noted that the veteran injured his right knee in 
a motorcycle accident.  Right knee effusion was present with 
mild impairment in extension.  The clinical impression 
entered is illegible.  

In March 1966, the right knee showed improvement.  He had 
pain with minimal effusion.  Several weeks later, a service 
examiner indicated that the veteran had chondromalacia.  In 
addition, an orthopedic examiner advised a six month profile 
in which the appellant should avoid squatting and exercising.  
The veteran continued to complain of right knee trouble 
through August 1966.  

The September 1967 separation examination report is negative 
for bilateral knee pathology.  In addition, the veteran 
indicated that his knees were normal on his report of medical 
history.

Post service medical records from Grandview Hospital from 
March 1974 to July 1974 show that the veteran underwent 
surgery to remove his left and right medial meniscus.  A 
history of long difficulty with both knees was noted, 
however, no elaboration was provided as to the meaning of the 
phrase "long difficulty."

Subsequent VA and private medical records essentially 
diagnose the veteran with status post knee surgery for 
cartilage repair and for a history of osteoarthritis and 
rheumatoid arthritis of the knees.  Amongst these records is 
a June 1997 VA examination report which notes the veteran's 
claim that his inservice knee pain was greater than that 
experienced prior to service.

Analysis

The veteran is seeking service connection for a right and 
left (bilateral) knee disorder that he asserts was aggravated 
by his service.  The legal question to be answered initially 
is whether the veteran has presented evidence of well-
grounded claims; that is, claims that are plausible.  If he 
has not presented well-grounded claims, his appeal must fail 
with respect to these claims and there is no duty to assist 
him further in the development of them.  38 U.S.C.A. 
§ 5107(a).  As will be explained below, the Board finds that 
these claims are not well grounded.

The law provides that service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in line of duty or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (1998).  

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

The Board finds that the veteran has not presented competent 
evidence to establish the etiology of his current bilateral 
knee disorder, or that it was aggravated by service.  
Assuming without deciding that the evidence in the record on 
appeal regarding the veteran's history of bilateral knee 
problems is sufficient to show a preexisting condition, and 
assuming further that his postservice surgery could be 
symptomatic of in-service aggravation of that preexisting 
condition under 38 U.S.C.A. § 1153 (West 1991), see also 38 
C.F.R. § 3.306(a) (1998); Verdon v. Brown, 8 Vet. App. 529, 
535 (1996), the presumption of aggravation does not obviate 
the need for medical nexus evidence in order to well ground a 
service-connection claim.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (discussing need to submit evidence of 
etiology to well ground claim presumed aggravated under 
38 U.S.C.A. § 1153).  After an extensive review of the record 
on appeal, the Board finds that the veteran has not presented 
any competent evidence showing a nexus between his current 
bilateral knee disorder and the preexisting conditions that 
he claims were aggravated during his service.  Hence, the 
Board holds that these claims are not well grounded. 

While the record shows that the veteran currently has a 
bilateral knee disorder, which was first documented in 1974, 
about seven years after his separation from service, he has 
submitted no medical evidence that relates his current 
condition to his military service.  Moreover, his service 
medical records do not show that he had a disorder involving 
either knee at service separation. 

While the veteran claims that he aggravated his bilateral 
knee condition during service and that his current knee 
problems are due to service, he has offered no competent 
evidence to establish such a relationship, other than his own 
unsubstantiated contentions.  While the veteran is certainly 
capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran incurred or 
aggravated a chronic knee disorder during service, and as the 
appellant has submitted no medical opinion or other competent 
evidence to show that his current bilateral knee disorder is 
in anyway related to his period of service, the Board finds 
that he has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. § 
5107.  Hence, the benefit sought on appeal is denied.  

Although the Board has disposed of the claims on a ground 
different from that of the RO, that is, whether the veteran's 
claims are well grounded rather than whether he is entitled 
to prevail on the merits, the veteran has not been prejudiced 
by the Board's decision.  In assuming that the claims were 
well grounded, the RO accorded the veteran greater 
consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In reaching this decision the Board acknowledges the 
contention that this case should be remanded because the RO 
adjudicated these claims based on a theory of aggravation.  
The Board disagrees.  First, the service medical records show 
that the veteran told a service examiner in December 1965 
that he injured his knees in a motorcycle accident in October 
1965 (which was prior to his active duty status in November 
1965).  Second, the veteran based his theory of the case on 
aggravation.  For example, he specifically contended in a 
January 1998 statement that his knees were aggravated by 
service.  Nevertheless, even if the Board were to assume that 
the appellant injured his knees for the first time while on 
active duty he has not provided a medical opinion linking his 
current bilateral knee disorder to service.  Hence, the 
appellant has not presented a well-grounded claim for service 
connection for a bilateral knee disability, and therefore a 
remand is not in order.

The representative also contends that a VA examination is 
warranted in order to obtain a medical nexus opinion with 
respect to the etiology of the veteran's current bilateral 
knee disorder.  The Board must again disagree.  Since the 
veteran's claims are not well grounded, the duty to assist 
has not been triggered.  38 U.S.C.A. § 5107.

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


ORDER

Service connection for a right and left knee disorder is 
denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

